DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed January 29, 2021. Claims 1-14 & 21-26 are pending. Claims 15-20 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 9,414,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 & 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests an intraosseous needle set comprising, inter alia, an elongated hollow cannula; wherein a first length of the cannula includes a uniform circular lumen and a second length of the cannula includes a non-circular lumen; wherein the first length is longer than the second length. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0280496 to Shippert discloses a tissue transfer cannula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/RENE T TOWA/Primary Examiner, Art Unit 3791